United States Court of Appeals
                     For the First Circuit


No. 19-1638

                       CVS PHARMACY, INC.,

                      Plaintiff, Appellee,

                               v.

                           JOHN LAVIN,

                      Defendant, Appellant.


                          ERRATA SHEET


          The opinion of this Court issued on February 28, 2020,
is amended as follows:

          On page 28, line 11, underscore "ante"

          On page 30, line 9, underscore "See id."

          On page 31, line 2, underscore "see id."

          On page 31, line 18, underscore "id."